UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-2039



HUMBERTO JULIO LOPEZ,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-311-657)


Submitted:   March 17, 1998                 Decided:   April 30, 1998


Before HAMILTON, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles D. Yates, Rockville, Maryland, for Petitioner. Frank W.
Hunger, Assistant Attorney General, Christopher C. Fuller, Senior
Litigation Counsel, Susie Cho, Office of Immigration Litigation,
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner Humberto Lopez seeks review of the Board of Im-

migration Appeals' opinion and order dismissing his appeal and

affirming the immigration judge’s decision denying his applications

for suspension of deportation, asylum, and withholding of deporta-

tion. Petitioner alleges that the Board erred in finding that he
did not appeal the immigration judge's denial of his application

for suspension of deportation. Petitioner also contends that the

Board erred by finding that he failed to establish a well-founded

fear of persecution and by affirming the denial of his motion to
consolidate his deportation proceedings with his wife's. Finally,

Petitioner asserts that he was denied the opportunity to present

his case to the immigration judge because the judge made his deci-

sion without hearing closing arguments from counsel. Our review of

the record discloses that the Board's decision is based on substan-

tial evidence and is without reversible error. See Lopez v. INS,
No. A70-311-657 (B.I.A. Aug. 6, 1997). Accordingly, we deny the pe-

tition for review. We dispense with oral argument because the facts
and legal contentions are adequately presented in the material

before the court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2